DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the attachment between the upper attachment arm and the upper end plate and the attachment between the lower attachment arm and the lower end plate (claim 18) must be shown or the feature(s) canceled from the claim(s).  Applicant’s drawings show the upper attachment arm to be monolithic with the upper end plate and the lower attachment arm to be monolithic with the lower end plate.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicant’s disclosure does not describe or show the attachment or type of fastening between the upper attachment arm and the upper end plate and the lower attachment arm and the lower end plate, respectively. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, the recitation “fibers wound between the upper and lower end plates” renders the claim vague and indefinite because it is incomplete.  It is unclear what structure is being claimed.  It appears that Applicant intended to recite the fibers are wound around a core member. 
In claim 18, the recitation “an upper attachment arm attached to the upper end plate” and “a lower attachment arm attached to the lower end plate” renders the claim 
Appropriate correction or clarification is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dooris et al. (US 20040127989) in view of Casutt (US 6645248).
Dooris et al. disclose a facet joint prosthesis or facet stabilizing member having a size and shape suitable for placement in a spinal facet joint and to provide stabilization to the facet joint including a “cushion-type” prosthesis having a superior facet joint component or endplate 201, an inferior facet joint component or endplate 211 and an elastic core 221 (Fig. 10 and paras [0122]-[0128]]). 
Dooris et al. disclose all elements of the claimed invention except for a core member of a polymeric material such as hydrogel and a woven jacket encasing the core member.
Casutt teach a cushion-type prosthesis including upper and lower endplates, a hydrogel core and a woven fiber ring encasing the core (Fig. 4 and supporting text).  
Therefore, it would have been recognized by one of ordinary skill in the art that substituting a core member as taught by Casutt for the core of Dooris et al., would have . 

Claims 1-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dooris et al. (US 20040127989) in view of Eisermann et al. (US 6827743).
Dooris et al. disclose a facet joint prosthesis or facet stabilizing member having a size and shape suitable for placement in a spinal facet joint and to provide stabilization to the facet joint including a “cushion-type” prosthesis having a superior facet joint component or endplate 201, an inferior facet joint component or endplate 211 and an elastic core 221 (Fig. 10 and paras [0122]-[0128]]). 
Dooris et al. disclose all elements of the claimed invention except for a core member having a woven jacket encasing the core member. 
Eisermann et al. teach forming an interbody spacer or core member of a mesh material (woven fibers) acting as a bag or jacket for holding a hydrogel material that allows the interbody spacer to resist compressive loads. 
. 

Claims 1-4 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kwak (US 2006012939) in view of Casutt (US 6645248).
Kwak discloses a facet joint prosthesis or facet stabilizing member having a size and shape suitable for placement in a spinal facet joint and to provide stabilization to the facet joint including a “cushion-type” prosthesis having a superior facet joint component or endplate with an upper end plate 401 and a curved upper attachment arm, an inferior facet joint component or endplate 411 with a curved lower attachment arm and an elastic core 403 wherein holes provided in the upper and lower attachment arms to receive fixation members (Figs. 8A-D and paras [0094]-[0095]). 
Kwak discloses all elements of the claimed invention except for a woven jacket encasing the core. 
Casutt teach a cushion-type prosthesis including upper and lower endplates, a hydrogel core and a woven fiber ring encasing the core (Fig. 4 and supporting text).  
Therefore, it would have been recognized by one of ordinary skill in the art that substituting a core as taught by Casutt for the core of the Kwak device, would have yielded predictable results, i.e., a prosthetic device with an implant that better conforms to the prepared joint space with improved resistance to migration and/or expulsion.

Claims 1-4 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kwak (US 2006012939) in view of Eisermann et al. (US 6827743).
Kwak discloses a facet joint prosthesis or facet stabilizing member having a size and shape suitable for placement in a spinal facet joint and to provide stabilization to the facet joint including a “cushion-type” prosthesis having a superior facet joint component or endplate with an upper end plate 401 and a curved upper attachment arm, an inferior facet joint component or endplate 411 with a curved lower attachment arm and an elastic core 403 wherein holes provided in the upper and lower attachment arms to receive fixation members (Figs. 8A-D and paras [0094]-[0095]). 
Kwak discloses all elements of the claimed invention except for a woven jacket encasing the core. 
Eisermann et al. teach forming an interbody spacer or core member of a mesh material (woven fibers) acting as a bag or jacket for holding a hydrogel material that allows the spacer to resist compressive loads. 
Therefore, it would have been recognized by one of ordinary skill in the art that substituting a core member constructed of a mesh material encasing a polymeric core, as taught by Eisermann et al. for the intermediate member of the Kwak device, would have yielded predictable results, i.e., a prosthetic device capable of handling compressive forces. 



Response to Arguments
Applicant’s arguments with respect to the claims have been considered and incorporated into the rejections made this office action.  New grounds of rejection have been made in this office action. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718.  The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




April 6, 2021

/Anu Ramana/Primary Examiner, Art Unit 3775